 

--------------------------------------------------------------------------------


EXHIBIT 10.21
 
FLEXTRONICS CONFIDENTIAL


 
 
Flextronics Manufacturing Services Agreement
 
This Flextronics Manufacturing Services Agreement ("Agreement") is entered into
this 3rd day of November 2008 ("Effective Date") by and between ClearOne
Communications having its place of business at 5225 Wiley Post Way suite 500
Salt Lake City Utah 84116 ("Customer") and Flextronics Industrial, Ltd., having
its place of business at Level 3, Alexander House, 35 Cybercity, Ebene,
Mauritius, ("Flextronics").
 
Customer desires to engage Flextronics to perform manufacturing services as
further set forth in this Agreement. The parties agree as follows:
 
1.  DEFINITIONS
 
Flextronics and Customer agree that capitalized terms shall have the meanings
set forth in this Agreement and Exhibit 1 attached hereto and incorporated
herein by reference.
 
2.  MANUFACTURING SERVICES
 
2.1.           Work. Customer hereby engages Flextronics to perform the work
(hereinafter "Work"). "Work" shall mean to procure Materials and to manufacture,
assemble, and test products (hereinafter "Product(s)") pursuant to detailed
written Specifications. Flextronics agrees not to move or transfer manufacturing
from one location to another location without Customer's prior written consent,
not to be unreasonably withheld. All changes to manufacturing processes are
required to be reviewed and approved by Customer prior to implementation by
Flextronics, which will be obligated to provide Customer with a clear definition
of the proposed manufacturing process change. The "Specifications" for each
Product or revision thereof, shall include but are not limited to bill of
materials, designs, schematics, assembly drawings, process documentation, test
specifications, current revision number, and Approved Vendor List. The
Specifications as provided by Customer and included in Flextronics's production
document management system and maintained in accordance with the terms of this
Agreement are incorporated herein by reference as Exhibit 2.1. This Agreement
does not include any new product introduction (NPI) or product prototype
services related to the Products. In the event that Customer requires any such
services, the parties will enter into a separate agreement. In case of any
conflict between the Specifications and this Agreement, this Agreement shall
prevail.
 
                 2.2.Engineering Changes. Customer may request that Flextronics
incorporate engineering changes into the Product by providing Flextronics with a
description of the proposed engineering change sufficient to permit Flextronics
to evaluate its feasibility and cost. Flextronics agrees only to accept and
shall only be responsible for acting upon information or directions pertaining
to any level of change to form, fit or function of product, product
specification, inspection, material or product disposition, or testing provided
by Customer's authorized employees. Customer's authorized employees shall be
designated in writing by Customer and provided to Flextronics in the ordinary
course of business. Flextronics will proceed with engineering changes when the
parties have agreed upon the changes to the Specifications, delivery schedule
and Product pricing and the Customer has issued a purchase order for the
implementation costs.
 
                2.3.Tooling; Non-Recurring Expenses; Software. Customer shall
pay for or obtain and consign to Flextronics any Product-specific tooling,
equipment or software and other reasonably necessary non-recurring expenses, to
be set forth in Flextronics's quotation. All software that Customer provides to
Flextronics or any test software that Customer engages Flextronics to develop is
and shall remain the property of Customer.
 
2.4.           Cost Reduction Projects. Flextronics agrees to seek ways to
reduce the cost of manufacturing Products by methods such as elimination of
Materials, redefinition of Specifications, and re-design of assembly or test
methods. Upon implementation of such ways that have been initiated by
Flextronics and approved by Customer, Flextronics will receive 50% of the
demonstrated cost reduction for six months. Customer will receive 100% of the
demonstrated cost reduction upon implementation of such ways initiated by
Customer.
 
3.  FORECASTS; ORDERS; FEES; PAYMENT
 
3.1.           Forecast. Customer shall provide Flextronics, on a monthly basis,
a rolling twelve (12) month forecast indicating Customer's monthly Product
requirements. The first ninety (90) days of the forecast will constitute
Customer's written purchase order for all Work to be completed within the first
ninety (90) day period. Such purchase orders will be issued in accordance with
Section 3.2 below.
 
                 3.2.Purchase Orders; Precedence. Customer may use its standard
purchase order form for any notice provided for hereunder; provided that all
purchase orders must reference this Agreement and the applicable Specifications.
The parties agree that the terms and conditions contained in this Agreement
shall prevail over any terms and conditions of any such purchase order,
acknowledgment form or other instrument.

 
-1-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
                 3.3.Purchase Order Acceptance. Purchase orders shall normally
be deemed accepted by Flextronics, provided however that Flextronics may reject
any purchase order: (a) that is an amended order in accordance with Section 5.2
below because the purchase order is outside of the Flexibility Table; (b) if the
fees reflected in the purchase order are inconsistent with the parties'
agreement with respect to the fees; (c) if the purchase order represents a
significant deviation from the forecast for the same period, unless such
deviation is within the parameters of the Flexibility Table; or (d) if a
purchase order would extend Flextronics's liability beyond Customer's approved
credit line. Flextronics shall notify Customer of rejection of any purchase
order within five (5) business e1ays of receipt of such purchase order.
3.4.           Fees; Changes; Taxes.
 
(a)  The fees will be agreed by the parties and will be indicated on the
purchase orders issued by Customer and accepted by Flextronics. The initial fees
shall be as set forth on the Fee List attached hereto and incorporated herein as
Exhibit 3.4 (the "Fee List"). If a Fee List is not attached or completed, then
the initial fees shall be as set forth in a quote and purchase orders issued by
Customer and accepted by Flextronics in accordance with the terms of this
Agreement.
 
(b)  Customer is responsible for additional fees and costs due to: (a) changes
to the Specifications; (b) failure of Customer or its subcontractor to timely
provide sufficient quantities or a reasonable quality level of Customer
Controlled Materials where applicable to sustain the production schedule; and
(c) any pre-approved expediting charges reasonably necessary because of a change
in Customer's requirements.
 
(c)  The fees may be reviewed periodically by the parties. Any changes and
timing of changes shall be agreed by the parties, such agreement not to be
unreasonably withheld or delayed. By way of example only, the fees may be
increased if the market price of fuels, Materials, equipment, labor and other
production costs, increase beyond normal variations in pricing or currency
exchange rates as demonstrated by Flextronics.
 
(d)  All fees are exclusive of federal, state and local excise, sales, use, VAT,
and similar transfer taxes, and any duties, and Customer shall be responsible
for all such items. This subsection (d) does not apply to taxes on Flextronics's
net income.
 
(e)  The Fees List will be based on the exchange rate(s) for converting the
purchase price for Inventory denominated in the Parts Purchase Currency(ies)
into the Functional Currency. The fees will be adjusted, on a monthly basis
based on changes in the Exchange Rate(s) as reported on the last business day of
each month, for the following month to the extent that such Exchange Rates
change more than +/- .75% from the prior month (the "Currency Window").
"Exchange Rate(s)" is defined as the closing currency exchange rate(s) as
reported on Reuters' page FIX on the last business day of the current month
prior to the following month. "Functional Currency" means the currency in which
all payments are to be made pursuant to Section 3.5 below. "Parts Purchase
Currency(ies)" means U.S. Dollars, Japanese Yen and/or Euros to the extent such
currencies are different from the Functional Currency and are used to purchase
Inventory needed for the performance of the Work forecasted to be completed
during the applicable month.
 
3.5.           Payment. Customer agrees to pay all invoices in U.S. Dollars
within thirty (30) days of the date of the invoice.
 
3.6.           Late Payment. Customer agrees to pay one and one-half percent
(1.5%) monthly interest on all late payments. Furthermore, if Customer is late
with payments, or Flextronics has reasonable cause to believe Customer may not
be able to pay, Flextronics may (a) stop all Work under this Agreement until
assurances of payment satisfactory to Flextronics are received or payment is
received; (b) demand prepayment for purchase orders; (c) delay shipments; and
(d) to the extent that Flextronics's personnel cannot be reassigned to other
billable work during such stoppage and/or in the event restart cost are
incurred, invoice Customer for additional fees before the Work can resume.
Customer agrees to provide all necessary financial information required by
Flextronics from time to time in order to make a proper assessment of the
creditworthiness of Customer.
 
3.7.           Letter of Credit or Escrow Account. Upon Flextronics's request at
any time during the term of this Agreement, Customer agrees to obtain and
maintain a stand-by letter of credit or escrow account on behalf of Flextronics
to minimize the financial risk to Flextronics for its performance of the Work
under this Agreement. The stand-by letter of credit or escrow account shall be
for a minimum period of time of six (6) months and shall be for a total amount
that is equal to the total value of the risks associated with Inventory, Special
Inventory, and the accounts receivable from Customer. The calculation shall be
based upon the forecast provided by Customer pursuant to Section 3.1. The draw
down procedures under the stand-by letter of credit or the escrow account shall
be determined solely by Flextronics. Flextronics will, in good faith, review
Customer's creditworthiness periodically and may provide more favorable terms
once it feels it is prudent to do so.

 
-2-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

4.  MATERIALS PROCUREMENT; CUSTOMER RESPONSIIBILITY FOR MATERIALS
 
4.1.           Authorization to Procure Materials. Inventory and Special
Inventory. Customer's accepted purchase orders and forecast will constitute
authorization for Flextronics to procure, without Customer's prior approval, (a)
Inventory to manufacture the Products covered by such purchase orders based on
the Lead Time and (b) certain Special Inventory based on Customer's purchase
orders and forecast as follows: Long Lead-Time Materials as required based on
the Lead Time when such purchase orders are placed and Minimum Order Inventory
as required by the supplier. Flextronics will only purchase Economic Order
Inventory with the prior approval of Customer.
 
4.2.           Customer Controlled Materials. Customer may direct Flextronics to
purchase Customer Controlled Materials in accordance with the Customer
Controlled Materials Terms. Customer acknowledges that the Customer Controlled
Materials Terms will directly impact Flextronics's ability to perform under this
Agreement and to provide Customer with the flexibility Customer is requiring
pursuant to the terms of this Agreement. In the event that Flextronics
reasonably believes that Customer Controlled Materials Terms will create an
additional cost that is not covered by this Agreement, then Flextronics will
notify Customer and the parties will agree to either (a) compensate Flextronics
for such additional costs, (b) amend this Agreement to conform to the Customer
Controlled Materials Terms or (c) amend the Customer Controlled Materials Terms
to conform to this Agreement, in each case at no additional charge to
Flextronics. Customer agrees to provide copies to Flextronics of all Customer
Controlled Materials Terms upon the execution of this Agreement and promptly
upon execution of any new agreements with suppliers. Customer agrees not to make
any modifications or additions to the Customer Controlled Materials Terms or
enter into new Customer Controlled Materials Terms with suppliers that will
negatively impact Flextronics's procurement activities.
 
                 4.3.Preferred Supplier. Customer shall provide to Flextronics
and maintain an Approved Vendor List. Flextronics shall purchase from vendors on
a current AVL the Materials required to manufacture the Product. Customer shall
give Flextronics every opportunity to be included on AVL's for Materials that
Flextronics can supply, and if Flextronics is competitive with other suppliers
with respect to reasonable and unbiased criteria for acceptance established by
Customer, Flextronics shall be included on such AVL's. If Flextronics is on an
AVL and its prices and quality are competitive with other vendors, Customer will
raise no objection to Flextronics sourcing Materials from itself. For purposes
of this Section 4.3 only, the term "Flextronics" includes any companies
affiliated with Flextronics.
 
4.4.           Customer Responsibility for Inventory and Special Inventory.
Customer is responsible under the conditions provided in this Agreement for all
Materials, Inventory and Special Inventory purchased by Flextronics under this
Section 4.
 
                 4.5.Materials Warranties. Flextronics shall endeavor to obtain
and pass through to Customer the following warranties with regard to the
Materials (other than the Production Materials): (i) conformance of the
Materials with the vendor's specifications and/or with the Specifications; (ii)
that the Materials will be free from defects in workmanship; (iii) that the
Materials will comply with Environmental Regulations; and (iv) that the
Materials will not infringe the intellectual property rights of third parties.
 
5.  SHIPMENTS, SCHEDULE CHANGE, CANCELLATION, STORAGE
 
5.1.           Shipments. All Products delivered pursuant to the terms of this
Agreement shall be suitably packed for shipment in accordance with the
Specifications and marked for shipment to Customer's destination specified in
the applicable purchase order. Shipments will be made EXW (Ex works, Incoterms
2000) Flextronics's facility (unless otherwise expressly agreed by the parties,
in writing, and designated in a top level assembly quote), at which time risk of
loss and title will pass to Customer. All freight, insurance and other shipping
expenses, as well as any special packing expenses not included in the original
quotation for the Products, will be paid by Customer. In the event Customer
designates a freight carrier to be utilized by Flextronics, Customer agrees to
designate only freight carriers that are currently in compliance with all
applicable laws relating to anti-terrorism security measures and to adhere to
the C-TPAT (Customs-Trade Partnership Against Terrorism) security
recommendations and guidelines as outlined by the United States Bureau of
Customs and Border Protection and to prohibit the freight carriage to be
sub-contracted to any carrier that is not in compliance with the C-TPAT
guidelines. Any deviations from the requirements specified on the purchase
order, relevant drawings and specifications must be documented by Flextronics
and submitted to Customer for acceptance consideration prior to shipment.

 
-3-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

5.2.           Quantity Increases and Shipment Schedule Changes.
 
(a)  For any accepted purchase order, Customer may (i) increase the quantity of
Products or (ii) reschedule the quantity of Products and their shipment date as
provided in the flexibility table below (the "Flexibility Table"):
 
Maximum Allowable Variance From Accepted Purchase Order Quantities/Shipment
Dates


# of days before
Allowable
Maximum
Maximum
Shipment Date
Quantity
Reschedule
Reschedule
on Purchase Order
Increases
Quantity
Period
0-14
0%
0%
0
15-30
10%
0%
0
31-60
20%
10%
30 days
61-90
30%
20%
30 days

 
Any decrease in quantity is considered a cancellation, unless the decreased
quantity is rescheduled for delivery at a later date in accordance with the
Flexibility Table. Quantity cancellations are governed by the terms of Section
5.3 below. Any purchase order quantities increased or rescheduled pursuant to
this Section 5.2 (a) may not be subsequently increased or rescheduled.
 
(b)  All reschedules to push out delivery dates outside of the table in
subsection (a) require Flextronics's prior written approval, which, in its sole
discretion, mayor may not be granted. If Customer does not request prior
approval from Flextronics for such reschedules, or if Customer and Flextronics
do not agree in writing to specific terms with respect to any approved
reschedule, then Customer will pay Flextronics the Monthly Charges for any such
reschedule, calculated as of the first day after such reschedule for any
Inventory and/or Special Inventory that was procured by Flextronics to support
the original delivery schedule that is not used to manufacture Product pursuant
to an accepted purchase order within thirty (30) days of such reschedule. In
addition, if Flextronics notifies Customer that such Inventory and/or Special
Inventory has remained in Flextronics's possession for more than ninety (90)
days since such reschedule, then Customer agrees to immediately purchase any
affected Inventory and/or Special Inventory upon receipt of the notice by paying
the Affected Inventory Costs. In addition, any finished Products that have
already been manufactured to support the original delivery schedule will be
treated as cancelled as provided in Sections 5.3 and 5.4 below.
 
(c)  Flextronics will use reasonable commercial efforts to meet any quantity
increases, which are subject to Materials and capacity availability. All
reschedules or quantity increases outside of the table in subsection (a) require
FIextronics's approval, which, in its sole discretion, mayor may not be granted.
If Flextronics agrees to accept a reschedule to pull in a delivery date or an
increase in quantities in excess of the flexibility table in subsection (a) and
if there are extra costs to meet such reschedule or increase, Flextronics will
inform Customer for its acceptance and approval in advance.
 
(d)  Any delays in the normal production or interruption in the workflow process
caused by Customer's changes to the Specifications or failure to provide
sufficient quantities or a reasonable quality level of Customer Controlled
Materials where applicable to sustain the production schedule, will be
considered a reschedule of any affected purchase orders for purposes of this
Section 5.2 for the period of such delay. In addition, Customer shall be
responsible for costs related to adjusting foreign currency hedging contracts
due to changes in cash flows resulting from such delays.
 
(e)  For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (b), the "Lead Time" shall be calculated as the Lead Time
at the time of procurement of the Inventory and Special Inventory.
 
5.3.           Cancellation of Orders and Customer Responsibility for Inventory.
 
(a)  Customer may not cancel all or any portion of Product quantity of an
accepted purchase order without Flextronics's prior written approval, which, in
its sole discretion, mayor may not be granted. If Customer does not request
prior approval, or if Customer and Flextronics do not agree in writing to
specific terms with respect to any approved cancellation, then Customer will pay
Flextronics Monthly Charges for any such cancellation, calculated as of the
first day after such cancellation for any Product or Inventory or Special
Inventory procured by Flextronics to support the original delivery schedule. In
addition, if Flextronics notifies Customer that such Product, Inventory and/or
Special Inventory has remained in Flextronics's possession for more than thirty
(30) days since such cancellation, then Customer agrees to immediately purchase
from Flextronics such Product, Inventory and/or Special Inventory by paying the
Affected Inventory Costs. In addition, Flextronics shall calculate the cost or
gain of unwinding any currency hedging contracts entered into by Flextronics to
support the cancelled purchase order(s). Should the unwinding result in a loss
to Flextronics, Customer agrees to cover such loss amount for Flextronics
immediately upon receipt of an invoice for such amount. Should the unwinding
result in a gain to Flextronics, a credit note will be immediately issued to
Customer.

 
-4-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
(b)  If the forecast for any period is less than the previous forecast supplied
over the same period, that amount will be considered canceled and Customer will
be responsible for any Special Inventory purchased or ordered by Flextronics to
support the forecast.
 
(c)  Products that have been ordered by Customer and that have not been picked
up in accordance with the agreed upon shipment dates shall be considered
cancelled and Customer will be responsible for such Products in the same manner
as set forth above in Section 5.3(a).
 
(d)  For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (a), the "Lead Time" shall be calculated as the Lead Time
at the time of (1) procurement of the Inventory and Special Inventory; (ii)
cancellation of the purchase order or (iii) termination of this Agreement,
whichever is longer.
 
5.4.           Mitigation of Inventory and Special Inventory. Prior to invoicing
Customer for the amounts due pursuant to Sections 5.2 or 5.3, Flextronics will
use reasonable commercial efforts for a period of thirty (30) days, to return
unused Inventory and Special Inventory and to cancel pending orders for such
inventory, and to otherwise mitigate the amounts payable by Customer. Customer
shall pay amounts due under this Section 5 within ten (10) days of receipt of an
invoice. Flextronics will ship the Inventory and Special Inventory paid for by
Customer under this Section 5.4 to Customer promptly upon said payment by
Customer. In the event Customer does not pay within ten (10) days, Flextronics
will be entitled to dispose of such Inventory and Special Inventory in a
commercially reasonable manner and credit to Customer any monies received from
third parties. Flextronics shall then submit an invoice for the balance amount
due and Customer agrees to pay said amount within ten (10) days of its receipt
of the invoice.
 
5.5.           No Waiver. For the avoidance of doubt, Flextronics's failure to
invoice Customer for any of the charges set forth in this Section 5 does not
constitute a waiver of Flextronics's right to charge Customer for the same event
or other similar events in the future.
 
6.  PRODUCT ACCEPTANCE AND EXPRESS LIMITED WARRANTY
 
6.1.           Product Acceptance. The Products delivered by Flextronics will be
inspected and tested as required by Customer within (15) days of receipt at the
"ship to" location on the applicable purchase order. If Products do not comply
with the express limited warranty set forth in Section 6.2 below, Customer has
the right to reject such Products during said period. Products not rejected
during said period will be deemed accepted. Customer may return defective
Products, freight collect, after obtaining a return material authorization
number from Flextronics to be displayed on the shipping container and completing
a failure report. Rejected Products will be promptly repaired or replaced, at
Flextronics's option, and returned freight pre-paid. Customer shall bear all of
the risk, and all costs and expenses, associated with Products that have been
returned to Flextronics for which there is no defect found.
 
6.2.           Express Limited Warranty. This Section 6.2 sets forth
Flextronics's sole and exclusive warranty and Customer's sole and exclusive
remedies with respect to a breach by Flextronics of such warranty.
 
(a)  Flextronics warrants that the Products will have been manufactured in
accordance with the applicable Specifications and will be free from defects in
workmanship for a period of two (2) years from the date of shipment. In
addition, Flextronics warrants that Production Materials are in compliance with
Environmental Regulations.
 
(b)  Notwithstanding anything else in this Agreement, this express limited
warranty does not apply to, and Flextronics makes no representations or
warranties whatsoever with respect to: (i) Materials and/or Customer Controlled
Materials; (ii) defects resulting from the Specifications or the design of the
Products; (iii) Product that has been abused, damaged, altered or misused by any
person or entity after title passes to Customer; (iv) first articles,
prototypes, pre-production units, test units or other similar Products; (v)
defects resulting from tooling, designs or instructions produced or supplied by
Customer, or (vi) the compliance of Materials or Products with any Environmental
Regulations. Customer shall be liable for costs or expenses incurred by
Flextronics related to the foregoing exclusions to Flextronics's express limited
warranty.
 
(c)  Upon any failure of a Product to comply with this express limited warranty,
Flextronics's sole obligation, and Customer's sole remedy, is for Flextronics,
at its option, to promptly repair or replace such unit and return it to Customer
freight prepaid. Customer shall return Products covered by this warranty freight
prepaid after completing a failure report and obtaining a return material
authorization number from Flextronics to be displayed on the shipping container.
Customer shall bear all of the risk, and all costs and expenses, associated with
Products that have been returned to Flextronics for which there is no defect
found.

 
-5-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
(d)  Customer will provide its own warranties directly to any of its end users
or other third parties. Customer will not pass through to end users or other
third parties the warranties made by Flextronics under this Agreement.
Furthermore, Customer will not make any representations to end users or other
third parties on behalf of Flextronics, and Customer will expressly indicate
that the end users and third parties must look solely to Customer in connection
with any problems, warranty claim or other matters concerning the Product.
 
                 6.3.No Representations or Other Warranties. FLEXTRONICS MAKES
NO REPRESENTATIONS AND NO OTHER WARRANTIES OR CONDITIONS ON THE PERFORMANCE OF
THE WORK, OR THE PRODUCTS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER
PROVISION OF THIS AGREEMENT OR COMMUNICATION WITH CUSTOMER, AND FLEXTRONICS
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR NON­INFRINGEMENT.
 
7.  INTELLECTUAL PROPERTY LICENSES
 
                 7.1.Licenses. Customer hereby grants Flextronics a
non-exclusive license during the term of this Agreement to use Customer's
patents, trade secrets and other intellectual property as necessary to perform
Flextronics's obligations under this Agreement.
 
                 7.2.No Other Licenses. Except as otherwise specifically
provided in this Agreement, each party acknowledges and agrees that no licenses
or rights under any of the intellectual property rights of the other party are
given or intended to be given to such other party.
 
8.  TERM AND TERMINATION
 
8.1.           Term. The term of this Agreement shall commence on the date
hereof above and shall continue for two (2) years thereafter until terminated as
provided in Section 8.2 (Termination) or 10.8 (Force Majeure). After the
expiration of the initial term hereunder (unless this Agreement has been
terminated), this Agreement shall be automatically renewed for separate but
successive one-year terms unless either party provides written notice to the
other party that it does not intend to renew this Agreement one hundred and
twenty (120) days or more prior to the end of any term.
 
8.2.           Termination. This Agreement may be terminated by either party (a)
for convenience upon (120) days written notice to the other party, or (b) if the
other party defaults in any payment to the terminating party and such default
continues without a cure for a period of fifteen (15) days after the delivery of
written notice thereof by the terminating party to the other party, (c) if the
other party defaults in the performance of any other material term or condition
of this Agreement and such default continues unremedied for a period of thirty
(30) days after the delivery of written notice thereof by the terminating party
to the other party, or (d) pursuant to Section 10.8 (Force Majeure).
 
8.3.           Effect of Expiration or Termination. Expiration or termination of
this Agreement under any of the foregoing provisions: (a) shall not affect the
amounts due under this Agreement by either party that exist as of the date of
expiration or termination, and (b) as of such date the provisions of Sections
5.2, 5.3, and 5.4 shall apply with respect to payment and shipment to Customer
of finished Products, Inventory, and Special Inventory in existence as of such
date, and (c) shall not affect Flextronics's express limited warranty in Section
6.2 above. Termination of this Agreement, settling of accounts in the manner set
forth in the foregoing sentence shall be the exclusive remedy of the parties for
breach of this Agreement, except for breaches of Section 6.2, 9.1, 9.2, or 10.1.
Sections 1, 3.5, 3.6, 3.7, 4, 5.2, 5.3, 5.4, 6.2, 6.3, 7, 8, 9, and 10 shall be
the only terms that shall survive any termination or expiration of this
Agreement.
 
9.  INDEMNIFICATION; LIABILITY LIMITATION
 
                 9.1.Indemnification by Flextronics. Flextronics agrees to
defend, indemnify and hold harmless,
 
Customer and all directors, officers, employees, and agents (each, a "Customer
Indemnitee") from and against all claims, actions, losses, expenses, damages or
other liabilities, including reasonable attorneys' fees (collectively,
"Damages") incurred by or assessed against any of the foregoing, but solely to
the extent the same arise out of third-party claims relating to:
 
(a)  any actual or threatened injury or damage to any person or property caused,
or alleged to be caused, by a Product sold by Flextronics to Customer hereunder,
but solely to the extent such injury or damage has been caused by the breach by
Flextronics of its express limited warranties related to Flextronics's
workmanship and manufacture in accordance with the Specifications only as
further set forth in Section 6.2;
 
(b)  any infringement of the intellectual property rights of any third party but
solely to the extent that such infringement is caused by a process that
Flextronics uses to manufacture, assemble and/or test the Products; provided
that, Flextronics shall not have any obligation to indemnify Customer if such
claim would not have arisen but for Flextronics's manufacture, assembly or test
of the Product in accordance with the Specifications; or

 
-6-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
(c)  noncompliance with any Environmental Regulations but solely to the extent
that such non-compliance is caused by a process or Production Materials that
Flextronics uses to manufacture the Products; provided that, Flextronics shall
not have any obligation to indemnify Customer if such claim would not have
arisen but for Flextronics's manufacture of the Product in accordance with the
Specifications.
 
                 9.2.Indemnification by Customer. Customer agrees to defend,
indemnify and hold harmless, Flextronics and its affiliates, and all directors,
officers, employees and agents (each, a "Flextronics Indemnitee") from and
against all Damages incurred by or assessed against any of the foregoing to the
extent the same arise out of, are in connection with, are caused by or are
related to third-party claims relating to:
 
(a)  any failure of any Product (and Materials contained therein) sold by
Flextronics hereunder to comply with any safety standards and/or Environmental
Regulations to the extent that such failure has not been caused by Flextronics's
breach of its express limited warranties set forth in Section 6.2 hereof;
 
(b)  any actual or threatened injury or damage to any person or property caused,
or alleged to be caused, by a Product, but only to the extent such injury or
damage has not been caused by Flextronics's breach of its express limited
warranties related to Flextronics's workmanship and manufacture in accordance
with the Specifications only as further set forth in Section 6.2 hereof; or
 
(c)  any infringement of the intellectual property rights of any third party by
any Product except to the extent such infringement is the responsibility of
Flextronics pursuant to Section 9.1(b) above.
 
                 9.3.Procedures for Indemnification. With respect to any
third-party claims, either party shall give the other party prompt notice of any
third-party claim and cooperate with the indemnifying party at its expense. The
indemnifying party shall have the right to assume the defense (at its own
expense) of any such claim through counsel of its own choosing by so notifying
the party seeking indemnification within thirty (30) calendar days of the first
receipt of such notice. The party seeking indemnification shall have the right
to participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the indemnifying party. The indemnifying
party shall not, without the prior written consent of the indemnified party,
agree to the settlement, compromise or discharge of such third-party claim.
 
                 9.4.Sale of Products Enjoined. Should the use of any Products
be enjoined for a cause stated in Section 9.1(b) or 9.2(c) above, or in the
event the indemnifying party desires to minimize its liabilities under this
Section 9, in addition to its indemnification obligations set forth in this
Section 9, the indemnifying party's sole responsibility is to either substitute
a fully equivalent Product or process (as applicable) not subject to such
injunction, modify such Product or process (as applicable) so that it no longer
is subject to such injunction, or obtain the right to continue using the
enjoined process or Product (as applicable). In the event that any of the
foregoing remedies cannot be effected on commercially reasonable terms, then,
all accepted purchase orders and the current forecast will be considered
cancelled and Customer shall purchase all Products, Inventory and Special
Inventory as provided in Sections 5.3 and 5.4 hereof. Any changes to any
Products or process must be made in accordance with Section 2.2 above.
Notwithstanding the foregoing, in the event that a third party makes an
infringement claim, but does not obtain an injunction, the indemnifying party
shall not be required to substitute a fully equivalent Product or process (as
applicable) or modify the Product or process (as applicable) if the indemnifying
party obtains an opinion from competent patent counsel reasonably acceptable to
the other party that such Product or process is not infringing or that the
patents alleged to have been infringed are invalid.
 
9.5.            No Other Liability. EXCEPT WITH REGARD TO A BREACH OF SECTIONS
9.1 AND 9.2 ABOVE OR SECTION 10.1 BELOW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY "COVER" DAMAGES (INCLUDING INTERNAL COVER DAMAGES
WHICH THE PARTIES AGREE MAY NOT BE CONSIDERED "DIRECT" DAMAGES), OR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT OR THE SALE OF PRODUCTS, WHETHER SUCH LIABILITY IS
ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE POSSIBILITY OF NEGLIGENCE
OR STRICT LIABILITY), OR OTHERWISE, EVEN IF THE PARTY HAS BEEN WARNED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, AND EVEN IF ANY OF THE LIMITED REMEDIES
IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.
 
THE FOREGOING SECTION 9 STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHTS.

 
-7-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

10.  MISCELLANEOUS
 
10.1.           Confidentiality. Each party shall refrain from using any and all
Confidential Information of the disclosing party for any purposes or activities
other than those specifically authorized in this Agreement. Except as otherwise
specifically permitted herein or pursuant to written permission of the party to
this Agreement owning the Confidential Information, no party shall disclose or
facilitate disclosure of Confidential Information of the disclosing party to
anyone without the prior written consent of the disclosing party, except to its
employees, consultants, parent company, and subsidiaries of its parent company
who need to know such information for carrying out the activities contemplated
by this Agreement and who have agreed in writing to confidentiality terms that
are no less restrictive than the requirements of this Section. Notwithstanding
the foregoing, the receiving party may disclose Confidential Information of the
disclosing party pursuant to a subpoena or other court process only (i) after
having given the disclosing party prompt notice of the receiving party's receipt
of such subpoena or other process and (ii) after the receiving party has given
the disclosing party a reasonable opportunity to oppose such subpoena or other
process or to obtain a protective order. Confidential Information of the
disclosing party in the custody or control of the receiving party shall be
promptly returned or destroyed upon the earlier of (i) the disclosing party's
written request or (ii) termination of this Agreement. Confidential Information
disclosed pursuant to this Agreement shall be maintained confidential for a
period of three (3) years after the disclosure thereof. The existence and terms
of this Agreement shall be confidential in perpetuity.
 
10.2.           Use of a Party's Name is Prohibited. The existence and terms of
this Agreement are Confidential Information and protected pursuant to Section
10.1 above. Accordingly, neither party may use the other party's name or
identity or any other Confidential Information in any advertising, promotion or
other public announcement without the prior express written consent of such
party.
 
                 10.3.Entire Agreement; Severability. This Agreement constitutes
the entire agreement between the Parties with respect to the transactions
contemplated hereby and supersedes all prior agreements and understandings
between the parties relating to such transactions. If the scope of any of the
provisions of this Agreement is too broad in any respect whatsoever to permit
enforcement to its full extent, then such provisions shall be enforced to the
maximum extent permitted by law, and the parties hereto consent and agree that
such scope may be judicially modified accordingly and that the whole of such
provisions of this Agreement shall not thereby fail, but that the scope of such
provisions shall be curtailed only to the extent necessary to conform to law.
 
10.4.           Amendments; Waiver. This Agreement may be amended only by
written consent of both parties. The failure by either party to enforce any
provision of this Agreement will not constitute a waiver of future enforcement
of that or any other provision. Neither party will be deemed to have waived any
rights or remedies hereunder unless such waiver is in writing and signed by a
duly authorized representative of the party against which such waiver is
asserted.
 
                 10.5.Independent Contractor. Neither party shall, for any
purpose, be deemed to be an agent of the other party and the relationship
between the parties shall only be that of independent contractors. Neither party
shall have any right or authority to assume or create any obligations or to make
any representations or warranties on behalf of any other party, whether express
or implied, or to bind the other party in any respect whatsoever.
 
10.6.           Expenses. Each party shall pay their own expenses in connection
with the negotiation of this Agreement. All fees and expenses incurred in
connection with the resolution of Disputes shall be allocated as further
provided in Section 10.11 below.
 
                 10.7.Insurance.-Flextronics and Customer agree to maintain
appropriate insurance to cover their respective risks under this Agreement with
coverage amounts commensurate with levels in their respective markets. Customer
specifically agrees to maintain insurance coverage for any finished Products or
Materials the title and risk of loss of which passes to Customer pursuant to
this Agreement and which is stored on the premises of Flextronics.
 
                 10.8.Force Majeure. In the event that either party is prevented
from performing or is unable to perform any of its obligations under this
Agreement (other than a payment obligation) due to any act of God, acts or
decrees of governmental or military bodies, fire, casualty, flood, earthquake,
war, strike, lockout, epidemic, destruction of production facilities, riot,
insurrection, Materials unavailability, or any other cause beyond the reasonable
control of the party invoking this section (collectively, a "Force Majeure"),
and if such party shall have used its commercially reasonable efforts to
mitigate its effects, such party shall give prompt written notice to the other
party, its performance shall be excused, and the time for the performance shall
be extended for the period of delay or inability to perform due to such
occurrences. Regardless of the excuse of Force Majeure, if such party is not
able to perform within ninety (90) days after such event, the other party may
terminate the Agreement.

 
-8-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
                   10.9.Successors, Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives. Neither party shall have the
right to assign or otherwise transfer its rights or obligations under this
Agreement except with the prior written consent of the other party, not to be
unreasonably withheld. Notwithstanding the foregoing, Flextronics may assign
some or all of its rights and obligations under this Agreement to an affiliated
Flextronics entity.
 
10.10.                      Notices. All  notices required or permitted under
this Agreement will be in writing and will be deemed received (a) when delivered
personally; (b) when sent by confirmed facsimile; (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one (1) day after deposit with a commercial overnight carrier.
All communications will be sent to the addresses set forth above or to such
other address as may be designated by a party by giving written notice to the
other party pursuant to this section.
 
10.11.                      Disputes Resolution; Waiver of Jury Trial.
 
(a)  Except as otherwise provided in this Agreement, the following binding
dispute resolution procedures shall be the exclusive means used by the parties
to resolve all disputes, differences, controversies and claims arising out of or
relating to the Agreement or any other aspect of the relationship between
Flextronics and Customer or their respective affiliates and subsidiaries
(collectively, "Disputes"). Either party may, by written notice to the other
party, refer any Disputes for resolution in the manner set forth below.
 
(b)  Any and all Disputes shall be referred to arbitration under the rules and
procedures of Judicial Arbiter Group, Inc. ("JAG"), who shall act as the
arbitration administrator (the "Arbitration Administrator").
 
(c)  The parties shall agree on a single arbitrator (the "Arbitrator"). The
Arbitrator shall be a retired judge selected by the parties from a roster of
arbitrators provided by the Arbitration Administrator. If the parties cannot
agree on an Arbitrator within seven (7) days of delivery of the demand for
arbitration ("Demand") (or such other time period as the parties may agree), the
Arbitration Administrator will select an independent Arbitrator.
 
(d)  Unless otherwise mutually agreed to by the parties, the place of
arbitration shall be Denver, Colorado, although the arbitrators may be selected
from rosters outside Denver.
 
(e)  The Federal Arbitration Act shall govern the arbitrability of all Disputes.
The Federal Rules of Civil Procedure and the Federal Rules of Evidence (the
"Federal Rules"), to the extent not inconsistent with this Agreement, govern the
conduct of the arbitration. To the extent that the Federal Arbitration Act and
Federal Rules do not provide an applicable procedure, Colorado law shall govern
the procedures for arbitration and enforcement of an award, and then only to the
extent not inconsistent with the terms of this Section. Disputes between the
parties shall be subject to arbitration notwithstanding that a party to this
Agreement is also a party to a pending court action or special proceeding with a
third party, arising out of the same transaction or series of related
transactions and there is a possibility of conflicting rulings on a common issue
of law or fact.
 
(f)  Unless otherwise mutually agreed to by the parties, each party shall allow
and participate in discovery as follows:
 
(i)           Non-Expert Discovery. Each party may (1) conduct three (3)
non-expert depositions of no more than five (5) hours of testimony each, with
any deponents employed by any party to appear for deposition in Denver,
Colorado; (2) propound a single set of requests for production of documents
containing no more than twenty (20) individual requests; (3) propound up to
twenty written interrogatories; and (4) propound up to ten (10) requests for
admission.
 
(ii)           Expert Discovery. Each party may select a witness who is retained
or specially employed to provide expert testimony and an additional expert
witness to testify with respect to damages issues, if any. The parties shall
exchange expert reports and documents under the same requirements as Federal
Rules of Civil Procedure 26(a)(2) &(4).
 
(iii)           Additional Discovery. The Arbitrator may, on application by
either party, authorize additional discovery only if deemed essential to avoid
injustice. In the event that remote witnesses might otherwise be unable to
attend the arbitration, arrangements shall be made to allow their live testimony
by video conference during the arbitration hearing.
 
(g)  The Arbitrator shall render an award within six (6) months after the date
of appointment, unless the parties agree to extend such time. The award shall be
accompanied by a written opinion setting forth the findings of fact and
conclusions of law. The Arbitrator shall have authority to award compensatory
damages only, and shall not award any punitive, exemplary, or multiple damages.
The award (subject to clarification or correction by the arbitrator as allowed
by statute and/or the Federal Rules) shall be final and binding upon the
parties, subject solely to the review procedures provided in this Section.

 
-9-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
(h)  Either party may seek arbitral review of the award. Arbitral review may be
had as to any element of the award.
 
(i)  This Agreement's arbitration provisions are to be performed in Denver,
Colorado. Any judicial proceeding arising out of or relating to this Agreement
or the relationship of the parties, including without limitation any proceeding
to enforce this Section, to review or confirm the award in arbitration, or for
preliminary injunctive relief, shall be brought exclusively in a court of
competent jurisdiction in the county of Denver, Colorado (the "Enforcing
Court"). By execution and delivery of this Agreement, each party accepts the
jurisdiction of the Enforcing Court.
 
(j)  Each party shall pay their own expenses in connection with the resolution
of Disputes pursuant to this Section, including attorneys' fees.
 
(k)  Notwithstanding anything contained in this Section to the contrary, in the
event of any Dispute, prior to referring such Dispute to arbitration pursuant to
Subsection (b) of this Section, Customer and Flextronics shall attempt in good
faith to resolve any and all controversies or claims relating to such Disputes
promptly by negotiation commencing within ten (10) calendar days of the written
notice of such Disputes by either party, including referring such matter to
Customer's then-current President and Flextronics's then current executive in
charge of manufacturing operations in the region in which the primary activities
of this Agreement are performed by Flextronics. The representatives of the
parties shall meet at a mutually acceptable time and place and thereafter as
often as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the Dispute for a period of four (4) weeks. In the event that
the parties are unable to resolve such Dispute pursuant to this Subsection (k),
the provisions of Subsections (a) through U) of this Section, inclusive, as well
as Subsections (I), (m) and (n) of this Section shall apply.
 
(I)  The parties agree that the existence, conduct and content of any
arbitration pursuant to this Section shall be kept confidential and no party
shall disclose to any person any information about such arbitration, except as
may be required by law or by any governmental authority or for financial
reporting purposes in each party's financial statements.
 
(m)  IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.
 
(n)  In the event of any lawsuit between the parties arising out of or related
to this Agreement, the parties agree to prepare and to timely file in the
applicable court a mutual consent to waive any statutory or other requirements
for a trial by jury.
 
10.12.                      Even-Handed Construction. The terms and conditions
as set forth in this Agreement have been arrived at after mutual negotiation,
and it is the intention of the parties that its terms and conditions not be
construed against any party merely because it was prepared by one of the
parties.
 
10.13.                      Controlling Language. This Agreement is in English
only, which language shall be controlling in all respects. All documents
exchanged under this Agreement shall be in English.
 
10.14.                      Controlling Law. This Agreement shall be governed
and construed in all respects in accordance with the domestic laws and
regulations of the State of Colorado, without regard to its conflicts of laws
provisions; except to the extent there may be any conflict between the law of
the State of Colorado and the Incoterms of the International Chamber of
Commerce, 2000 edition, in which case the Incoterms shall be controlling. The
parties specifically agree that the '1980 United Nations Convention on Contracts
for the International Sale of Goods, as may be amended from time to time, shall
not apply to this Agreement. The parties acknowledge and confirm that they have
selected the laws of the State of Colorado as the governing law for this
Agreement in part because jury trial waivers are enforceable under Colorado law.
The parties further acknowledge and confirm that the selection of the governing
law is a material term of this Agreement.
 
10.15.                      Use of Subcontractors. Flextronics shall notify
Customer when it uses any subcontractors to perform any Work under this
Agreement. Customer reserves the right to approve Flextronics's use of any
subcontractors prior to commencement of any Work. With respect to Customer,
Flextronics shall at all times be the party responsible for the performance of
the Work.
 
10.16.                      Flextronics shall maintain a Quality Management
System (OMS) certified to ISO 9001 Standard. Flextronics's OMS is subject to
audit and approval or disapproval at any time by Customer regardless of ISO
certification status. Flextronics's OMS must ensure that all Products have been
inspected and meet Customer's acceptance criteria prior to shipment. The OMS
records shall provide evidence that the material being furnished meet the
requirements, drawings and specifications referenced. The report and/or record
of certification entity will be on file at the Flextronics facility for a period
of three years.

 
-10-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
10.17.                      Nonsolicitation. Each of the parties hereto agree
that, during the term of this Agreement, neither party will, except with the
other party's prior written consent, directly solicit the other party's
employees who were engaged in the activities related to this Agreement. This
section shall not be construed as a general prohibition against either party
from offering positions of employment to the public. If an employee of a party
becomes an employee of the other party in contravention of this section 10.17,
then the other party shall promptly pay to the other party a sum equaling
seventy-five percent (75%) of such employee's annual base salary to be paid by
said other party.
 
10.18.                      Counterparts. This Agreement may be executed in
counterparts.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized representatives as of the Effective Date.
 


CLEARONE COMMUNICATIONS:
FLEXTRONICS INDUSTRIAL, LTD.:
 
 
 
By: /s/ Zeynep Hakimoglu
 
 
 
By:  /s/ Manny Marimuthu
Printed Name:  Zeynep Hakimoglu
Printed Name:  Manny Marimuthu
Title:  President & CEO
Title:  Director

 



 
-11-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
Exhibit 1
 
Definitions
 
 
"Affected Inventory Costs"
shall mean: (i) 110% of the Cost of all affected Inventory and Special Inventory
in Flextronics's possession and not returnable to the vendor or reasonably
usable for other customers, whether in raw form or work in process, less the
salvage value thereof, (ii) 105% of the Cost of all affected Inventory and
Special Inventory on order and not cancelable, (iii) any vendor cancellation
charges incurred with respect to the affected Inventory and Special Inventory
accepted for cancellation or return by the vendor, (iv) the then current fees
for any affected Product, and (v) expenses incurred by Flextronics related to
labor and equipment specifically put in place to support the purchase orders and
forecasts that are affected by such reschedule or cancellation (as applicable).
 
"Approved Vendor List" or "AVL"
shall mean the list of suppliers currently approved to provide the Materials
specified in the bill of materials for a Product.
 
"Confidential Information"
shall mean (a) the existence and terms of this Agreement and all information
concerning the unit number and fees for Products and Inventory/Special Inventory
and (b) any other information that is marked "Confidential" or the like or, if
delivered verbally, confirmed in writing to be "Confidential" within 30 days of
the initial disclosure. Confidential Information does not include information
that (i) the receiving party can prove it already knew at the time of receipt
from the disclosing party; or (ii) has come into the public domain without
breach of confidence by the receiving party; (iii) was received from a third
party without restrictions on its use; (iv) the receiving party can prove it
independently developed without use of or reference to the disclosing party's
data or information; or (v) the disclosing party agrees in writing is free of
such restrictions.
 
"Cost"
shall mean the cost represented on the bill of materials supporting the most
current fees for Products at the time of cancellation, expiration or
termination, as applicable.
 
"Customer Controlled Materials"
shall mean those Materials provided by Customer or by suppliers with whom
Customer has a commercial contractual or non-contractual relationship.
 
"Customer Controlled Materials Terms"
shall mean the terms and conditions that Customer has negotiated with its
suppliers for the purchase of Customer Controlled Materials.
 
"Customer Indemnitees"
shall have the meaning set forth in Section 9.1.
 
"Damages"
shall have the meaning set forth in Section 9.1.
 
"Disputes"
shall have the meaning set forth in Section 10.11 (a).
 
"Economic Order Inventory"
shall mean Materials purchased in quantities, above the required amount for
purchase orders, in order to achieve price targets for such Materials.
 
"Environmental Regulations"
shall mean any hazardous substance content laws and regulations including,
without limitation, those related to the EU Directive 2002/95/EC about the
Restriction of Use of Hazardous Substances (RoHS).
 


 
-12-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL



"Fee List"
shall have the meaning set forth in Section 3.4.
 
"Flexibility Table"
shall have the meaning set forth in Section 5.2.
 
"Flextronics Indemnitee"
shall have the meaning set forth in Section 9.2.
 
"Force Majeure"
shall have the meaning set forth in Section 10.8.
 
"Inventory"
shall mean any Materials that are used to manufacture Products that are ordered
pursuant to a purchase order from Customer.
 
"Lead Time(s)"
shall mean the Materials Procurement Lead Time plus the manufacturing cycle time
required from the delivery of the Materials at Flextronics's facility to the
completion of the manufacture, assembly and test processes.
 
"Long Lead Time Materials"
shall mean Materials with Lead Times exceeding the period covered by the
accepted purchase orders for the Products.
 
"Materials"
shall mean components, parts and subassemblies that comprise the Product and
that appear on the bill of materials for the Product.
 
"Materials Procurement Lead Time"
shall mean with respect to any particular item of Materials, the longer of (a)
lead time to obtain such Materials as recorded on Flextronics's MRP system or
(b) the actual lead time, if a supplier has increased the lead time but
Flextronics has not yet updated its MRP system.
 
"Minimum Order Inventory"
shall mean Materials purchased in excess of requirements for purchase orders
because of minimum lot sizes available from the supplier.
 
"Monthly Charges"
shall mean a finance carrying charge of one and one-half of one percent (1.5%)
and a storage and handling charge of one-half of one percent (0.5%), in each
case of the Cost of the Inventory and/or Special Inventory and/or of the fees
for the Product affected by the reschedule or cancellation (as applicable) per
month until such Inventory and/or Special Inventory and/or Product is returned
to the vendor, used to manufacture Product or is otherwise purchased by
Customer.
 
"Product"
shall have the meaning set forth in Section 2.1.
 
"Production Materials"
shall mean Materials that are consumed in the production processes to
manufacture Products including without limitation, solder, epoxy, cleaner
solvent, labels, flux, and glue. Production Materials do not include any such
production materials that have been specified by the Customer or any Customer
Controlled Materials.
 
"Special Inventory"
shall mean any Long Lead Time Materials and/or Minimum Order Inventory and/or
Economic Order Inventory.
 
"Specifications"
shall have the meaning set forth in Section 2.1.
 
"Work"
shall have the meaning set forth in Section 2.1.
 

 


 
-13-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
EXHIBIT 2.1
 
SPECIFICATIONS
 
Incorporated herein by reference only, but inclusive of the following statement
of work:


 
1.           PLANNING REQUIREMENTS
 
        1.1           A written transition plan and or checklist for the
implementation of the contracted for product, component manufacture and/or
service provision is required. This plan will be reviewed by Customer for
adequacy to meet requirements. Milestone activities and deliverable dates are a
required part of the implementation plan. Verification of compliance to the plan
shall be required. Customer reserves the right at their discretion to witness
the first production run at Flextronics's facility to verify the production
processes meet planned activities.
 
2.           PROCUREMENT
 
2.1           Product shipments are expected on the date specified on the
purchase order (PO). Flextronics's performance metrics are
 
maintained by the assigned supplier managers and on time delivery is one of
those metrics.
 
2.3           Flextronics's performance is reviewed using a defined Customer
scorecard. Corrective action is required when performance metrics are not
satisfactory. Flextronics will need more details on the Customer scorecard and
determine if additional resources, processes needed to support such scorecard
which could result in additional costs.
 
2.4           Customer shall be assured the "right of entry" to perform quality
audits at a maximum of twice a year and/or source inspections at any time with
72 hours written notice. Email notification to the assigned Customer Program
manager is considered written notice. It is the assigned Customer Program
manager's responsibility to ensure notification within their organization of the
scheduled visit.
 
3.           CERTIFICATIONS
 
3.1           Flextronics shall maintain a Quality Management System (QMS)
certified to ISO 9001 Standard. The providers QMS is subject to audit and
approval or disapproval at any time by Customer regardless of ISO certification
status. Flextronics's QMS must ensures that all finished goods/services have
been inspected and meet acceptance criteria prior to delivery. The QMS records
shall provide evidence that the material being furnished meet the requirements,
drawings and specifications referenced. The report and/or record of
certification entity will be on file at the Flextronics facility for a period of
three years.
 
3.2           Flextronics is required to maintain all regulatory and statutory
required certifications on the product provided. This may include CCC, CSA and
UL certifications. In the case, were Customer pays for the certification
inspections and/or audits associated with the certification, Flextronics shall
send copies of all inspection and/or audit reports to the Customer compliance
department within 10 working days of receiving the inspection or audit report.
Failure to provide Customer with copies of the report will require another
inspection or audit to be scheduled and performed at Flextronics's expense.
 
3.3           Flextronics is responsible to maintain needed certifications and
business license need to provide product or services compliant to all
requirements for international product sales and shipping. Any additional
certification costs will be passed to customer (example: Mii China cert). If
said business license needs to be changed it will be up to Flextronics to
ultimately make that business decision as it may have other business
implications and costs that will be passed onto the customer.
 
4.           TEST REQUIREMENTS
 
4.1           Test procedures for deliverable product are provided by Customer
to the provider. It is the responsibility of Flextronics to ensure that test
staff has adequate training, skills and tools to perform all needed testing for
the acceptance of the product. Customer will make their Test staff available for
supplier to gain additional training and skills to support program.
 
4.2           Product specific test equipment is required to be used for the
testing of Customer products following all required procedure steps. All test
equipment and associated software, cables, jigs, etc. remains the property of
Customer. It is Flextronics's responsibility to maintain provided test equipment
in good working order and provide any needed calibration of the test equipment.
All calibration costs will be paid by Customer.

 
-14-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
4.3           Flextronics shall maintain a Calibration system in full compliance
with all the requirements of either ISO 10012-1 or ANSI/NCSL Z540 standards.
Flextronics's calibration system is subject to assessment at any time by
Customer as part of a scheduled audit or during a scheduled source inspection.
 
4.4           Product test results are to be tracked and maintained by
individual product serial number and made available to Customer upon request.
This is an additional NRE costs that will be paid by Customer to develop the IT
linkages from test systems to our SFDM (shop floor data mgmt system). If Flex
does not develop automated tracking systems, using a manual tracking system
could result in a increase in unit price as it will require additional steps and
resource time to accomplish.
 
5.           EMPLOYEE TRAINING REQUIREMENT
 
5.1           All assembly or sub-assembly employees that work on product that
contains electronics are required to have specific training before working on
Customer product. Employees are required to be trained and certified at a
minimum to IPC 610 workmanship and ESD protection. It is Flextronics's
responsibility to maintain employee training records and certifications.
Training records are to be made available to Customer during the performance
audits and/or source inspections upon request.
 
5.2           All Test personnel are required to have the needed skills and
educations to perform needed test operations. Training records are to be made
available to Customer during the performance of audits and/or source inspections
upon request.
 
6.           MANUFACTURING
 
6.1           Flextronics shall maintain quality workmanship standards in
accordance with IPC 610, IPC 7711 and IPC 7721 as well as all other pertinent
workmanship standards that are required for fabrication or assembly of Customer
products.
 
6.2           Flextronics is required to provide and maintain a program of
electrostatic discharge (ESD) control for all items to be incorporated into
Customer product, during the manufacture of Customer product or the servicing of
Customer product. Electro-Static Sensitive devices are to be handled, packaged,
identified and shipped in accordance with the requirements of Mil-STD-1686,
Class 1 or ANSI/ESD S20.20
 
6.3           Materials or articles having characteristics subject to
degradation with age shall be marked in a manner to indicate the date of
manufacture and the expiration date. A first in/first out (FIFO) system is
expected for the management of these materials
 
6.4           Flextronics shall package products to prevent damage during
shipment. The Customer drawing references the specific
 
packaging and the pallet requirements for shipping Customer product. When
packaging is specified by Customer only the approved packaging materials are to
be used. Alternate sources of packaging are required to be approved by Customer
prior to use.
 
6.5          When product is refurbished by Flextronics to be used by Customer
for advanced replacement purposes it shall pass
 
the original manufacturing test requirements and be inspected for rework/repair
workmanship to original manufacturing requirements. Records for the inspection
are to be maintained by product serial number.
 
7.           QUALITY ASSURANCE
 
7.1           Inspection sampling may be used based on ANSI/ASO Z1.4 Sampling
Procedures and Tables for Inspection by Attributes.
 
A sampling plan is a requirement of the inspection planning and is to be
available upon request
 
7.2           Flextronics is required to respond to Customer request for
corrective action on or before the requested response due date.
 
Corrective action is required to be completed within 15 working days of the
receipt of the request.

 
-15-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
7.3           Customer or its designee may conduct an audit, perform
surveillance audits and to do source inspection of the suppliersOMS,
manufacturing processes or product to determine the supplier's ability to comply
with applicable requirements and specifications. Source inspection access is a
requirement of this contract. Flextronics shall furnish the necessary
facilities, equipment, supply data and perform tests as required by the Customer
source inspector to show conformance to the purchase order and reference
documents. The Customer supplier manager will notify the provider three (3) days
in advance of the required inspection. Final acceptance of any product will be
performed at a Customer designated facility upon shipment arrival.
 
7.4           Routine quality reporting, is to be sent to Customer quality
manager monthly on the fifth day of every month. A quarterly scorecard is
provided to the supplier as a measure of the quality level provided to Customer.
Supplier also has a customer scorecard that could be used as well.
 
8.           Compliance
 
8.1           Flextronics to facilitate compliance requirements of CCC and Mii
that are required for China. This is required for Flextronics China factory.
Customer will pay for additional costs associated with certification compliance.
These certifications are not required for Charlotte, NC factory. Flextronics
will be allowed time to review the specifics of the additional certifications
and ultimately have final decision.
 
8.2.           Flextronics factories to be UL and/or CSA certified.
 
8.3           Flextronics is required to facilitate and perform periodic audits
conducted by the agencies specified on item 8.1 and 8.2 above.



 
-16-

--------------------------------------------------------------------------------

 
FLEXTRONICS CONFIDENTIAL

 
EXHIBIT 3.4
 
FEES LIST
 
To be attached or incorporated by reference

 
 
-17-